MEMORANDUM **
California state prisoner James L. Brooks appeals the district court’s judgment dismissing as time-barred his 28 U.S.C. § 2254 habeas petition challenging his conviction for burglary and grand theft of a vehicle. We have jurisdiction under 28 U.S.C. § 2253, we review de novo, and affirm.
Brooks contends that the district court erred by not informing him of the stay and abey procedure before it dismissed his section 2254 habeas petition without prejudice. Brooks’ contention is foreclosed by the Supreme Court’s ruling in Pliler v. Ford, 542 U.S. 225, 124 S.Ct. 2441, 2446, 159 L.Ed.2d 338 (2004) (stating that district courts are not required to inform petitioners of stay and abey procedures before dismissing habeas petitions).
To the extent Brooks contends that he is entitled to equitable tolling due to the district court’s action, this contention is also foreclosed. See id. (“District judges have no obligation to act as counsel or paralegal to pro se litigants.”)
The Clerk is directed to file the appellant’s motion and brief received on October 27, 2004. We construe the brief as a reply brief.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.